Citation Nr: 0732440	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for lipomas of the scrotum.

2.  Entitlement to service connection for psoriasis or 
seborrhea of the scalp.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for rash of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for psoriasis or seborrhea of the scalp; 
bilateral hearing loss; and a rash of the groin.  This rating 
action also granted service connection for lipomas of the 
scrotum and assigned a noncompensable (0 percent) disability 
evaluation, effective from March 21, 2002, the date the claim 
was received.  The veteran disagrees with the evaluation 
assigned.

The veteran is claiming service connection for psoriasis or 
seborrhea of the scalp and a groin rash secondary to exposure 
to herbicides while serving in Vietnam.  Recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board of Veteran Appeals ("the 
Board") which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  That case 
provided that, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal (VSM), without 
any additional proof required that a veteran who served in 
waters offshore actually set foot on land in the Republic of 
Vietnam.  In other words, exposure to herbicides will be 
presumed based on the receipt of a VSM.  

The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and has appealed 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas while VA appeals the 
Haas case to the United States Court of Appeals for the 
Federal Circuit.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or, as in this case on appeal, service 
on a vessel off the shore of Vietnam.  Once a final decision 
is reached on appeal in the Haas case, the adjudication of 
any cases that have been stayed will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2002 and August 2003.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran identified VA treatment records and private 
medical records which the RO obtained.  The RO made attempts 
to obtain additional private medical treatment records 
identified by the veteran but was unsuccessful.  In written 
statements dated in September 2003, the veteran indicated 
that he had been informed by the medical providers that any 
pertinent records were unavailable and/or destroyed.  The 
veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Increased rating, Lipomas of the scrotum 

The veteran is currently service-connected for lipomas of the 
scrotum with a noncompensable evaluation (0 percent).  He 
contends that he is entitled to a higher disability 
evaluation and alleges that his disability is of a greater 
severity than currently reflected.

The veteran was afforded a VA examination for this disability 
in July 2002.  However, the examination appears to have been 
less than comprehensive.  In this regard, the examiner noted 
a history of multiple cysts removed by minor surgical 
procedure.  It was also noted that the veteran had multiple 
small superficial cysts, with a subjective complaint of odor 
and itching.  There was no mention of any visible scars.  
However, in the veteran's September 2002 Notice of 
Disagreement, he stated that he has at least 15 scars on his 
scrotum and crotch.  In addition, in the Appellant Brief 
submitted in September 2007, the veteran's representative 
indicated that the veteran's service-connected disorder has 
worsened to a degree in excess of what is currently assessed.  

The Board also notes that this examination was conducted over 
five years ago, and without the benefit of the veteran's 
claims file.  The duty to assist may require "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

For these reasons, the Board finds that a current examination 
should be obtained prior to adjudication by the Board.  While 
the Board regrets any further delay in this case, in light of 
these circumstances, the veteran must be afforded another VA 
examination for evaluation of this issue.

Bilateral hearing loss

The veteran contends he is entitled to service connection for 
bilateral hearing loss in-service acoustic trauma while 
serving aboard the U.S.S. CURRITUCK and working around B-4 
guns.  Service personnel records reflect that the veteran's 
military occupational specialty (MOS) was a seaman and he was 
also the Captain's Orderly.

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss.  
The veteran's discharge medical examination in September 1966 
disclosed no pertinent abnormality and his hearing was 
assessed as normal at that time (15/15 bilaterally, on both 
whispered and spoken voice testing).  

The evidentiary record contains findings from audiology a 
consultation in October 2001 with a follow-up evaluation in 
November 2001.  At the initial evaluation, the veteran 
reported a history of noise exposure and a gradual decrease 
in his bilateral hearing, which he first noticed 20 years 
ago.  He also identified symptoms which included tinnitus, 
sensations of imbalance and unsteadiness and difficulty 
communicating under most listening conditions.  An initial 
otoscopy evaluation revealed excessive cerumen was present in 
the veteran's ears bilaterally.  The veteran was informed 
that excessive cerumen could be contributing to his hearing 
decrease.  Thereafter, the veteran underwent cerumen 
management and removal.

The veteran underwent a follow-up examination in November 
2001.  The notes reveal that the previous test results were 
considered suspect.  The audiologist also noted that the 
veteran seemed to be exaggerating the difficulty of the task 
during follow-up testing and required reinstruction numerous 
times.  It was recommended that the veteran be evaluated by a 
different clinician.

The veteran has not yet been afforded a VA examination to 
evaluate the etiology of his claimed bilateral hearing loss.  
The Board finds that a VA audiology examination is necessary 
for proper adjudication of the veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §  3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for his lipomas of the 
scrotum and bilateral hearing loss since 
March 2003.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current degree of impairment caused by 
the lipomas of the scrotum and a VA 
audiology examination to determine the 
etiology of any bilateral hearing loss 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examinations, the claims folder must be 
made available to the examiners performing 
the evaluation for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.   

Regarding the lipomas of the scrotum, the 
physician is asked to assess the current 
severity of the service-connected lipomas 
of the scrotum, including the presence of 
any scars.  The examiner is also asked to 
address the following, with complete 
explanations for his opinion: 

a. Describe the scars, if any, on the 
scrotum.  Are they superficial, or 
alternatively do they affect underlying 
tissue or are associated with underlying 
soft tissue damage; do they affect 
functioning; are they tender or painful; 
and are they stable?

b) Are the scars disfiguring, and if so 
to what degree?

c)  How many square inches do the scars 
cover?  Is there scar tissue in excess of 
144 square inches (the area equivalent to 
a 12 inch by 12 inch square)?  

Regarding the claimed hearing loss, the 
audiologist is asked to perform an 
audiological examination and state 
whether the veteran has any present ear 
or hearing loss disabilities.  If a 
hearing loss disability is diagnosed, the 
examiner is also asked to state whether 
is at least as likely as not (at least a 
50 percent probability or greater) that 
any current hearing loss found is at 
least as likely a result of service.  In 
conducting the examination, the 
audiologist is requested to obtain a 
detailed occupational and recreational 
history regarding any post-service 
exposure to acoustic trauma.   

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



